No. 120,409

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                   KYLE T. BRUNGARDT,
                                        Appellee,

                                              v.

                            KANSAS DEPARTMENT OF REVENUE,
                                      Appellant.


                              SYLLABUS BY THE COURT

1.
       Whether a court has jurisdiction under the Kansas Judicial Review Act presents a
question of law over which our review is unlimited.


2.
       A petitioner seeking review of an administrative agency's decision under the
Kansas Judicial Review Act must set forth his or her reasons for believing relief should
be granted. When a petition gives notice to the court and the parties that the petitioner is
challenging the validity of the "Officer's Certification and Notice of Suspension" form,
the district court has jurisdiction to consider and resolve that question.


3.
       The "Officer's Certification and Notice of Suspension"—commonly called the
DC-27 form—memorializes that the officer provided the driver all required legal notices
under K.S.A. 2019 Supp. 8-1001. In signing that form, an officer certifies the
requirements of K.S.A. 2019 Supp. 8-1002(a) have been fulfilled. If these notice and
certification requirements are not met, the Division of Motor Vehicles must dismiss the
administrative proceeding and return any suspended license.



                                              1
4.
       K.S.A. 2019 Supp. 8-1002(b) indicates that an officer's certification of a DC-27
form "shall be complete upon signing, and no additional acts of oath, affirmation,
acknowledgment or proof of execution shall be required." This language was enacted to
avoid an argument that additional foundational requirements were necessary before the
Division of Vehicles could suspend a licensee's driving privileges.


5.
       "Signing" a document can encompass more than the physical act of manually
writing a person's name. Instead, a signature is an indication by any distinctive mark—
including a previously created image of an electronic signature—for the purpose of
communicating and recording a person's authorization, certification, agreement, or
identity. "Signing" is merely the act of affixing that signature.


       Appeal from Finney District Court; ROBERT J. FREDERICK, judge. Opinion filed June 12, 2020.
Reversed and remanded.


       John D. Shultz, of Legal Services Bureau, Kansas Department of Revenue, for appellant.


       John M. Lindner, of Lindner, Marquez & Koksal, of Garden City, for appellee.


Before HILL, P.J., GREEN and WARNER, JJ.


       WARNER, J.: A person's signature may take many forms. Caselaw and statutes
have recognized that a person may affix his or her signature by an "X" or other marking,
by manually writing his or her name by hand, or even by having an amanuensis sign in a
person's stead. Regardless of the form used, courts have emphasized that it is the person's
intent in signing—to communicate and memorialize his or her authorization or
agreement—that matters.


                                                 2
       The case before us presents another wrinkle in this ever-evolving discussion. Kyle
Brungardt's license was suspended for driving under the influence of alcohol when he
failed a breath test. He challenged the suspension, claiming the notice-and-certification
form the officer provided was invalid because it used an electronic, not handwritten,
signature. When presented with this claim, the district court found the process used by the
breath-test machine for creating and affixing the officer's electronic signature violated
Kansas implied-consent statutes. In particular, the court found the officer signed the form
when he initially created the image of his electronic signature, not when that signature
was affixed to the challenged form. But "signing" is broader than the physical act of
handwriting a person's name. Thus, we reverse the district court's decision.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Corporal Michael Kerley of the Garden City Police Department arrested
Brungardt for driving under the influence of alcohol. The circumstances leading to his
arrest are uncontested in this appeal and largely irrelevant to the issues we consider here.


       After arresting Brungardt, Corporal Kerley administered a breath test, and
Brungardt registered a blood-alcohol concentration well beyond the legal limit of .08.
Corporal Kerley completed this breath test and the accompanying mandatory procedures
using an Intoxilyzer 9000 machine. This machine allows officers to fill out required
forms—including the "Officer's Certification and Notice of Suspension," commonly
called a DC-27 form—electronically, instead of completing multiple paper forms once
testing is complete.


       The DC-27 form performs two primary functions. First, it memorializes that an
officer provided the driver all the required advisories under K.S.A. 2019 Supp. 8-1001
before administering a breath test. Second, in signing that form after a driver fails a



                                              3
breath test, an officer certifies that various legal requirements for requesting a test were
present, that the driver failed the test, and that the officer followed mandatory testing
protocols. At the hearing before the district court in this case, Corporal Kerley explained
that the Intoxilyzer 9000 digitizes the entire testing process, from the test itself to
certifying the required notice forms:


       "When it starts, we press the green button. It goes through its testing process. Its—does
       its—all its calibrations. After that it asks for the officer's information. I swipe my card. I
       verify my name, the business address, my operator ID number, and then I sign as well
       saying that I'm either the arresting officer or I'm just the [I]ntoxilyzer operator, or both.
       That signature is then used for every form subsequent from there.
               "After the suspect renders a breath sample and it's valid, then it will ask me, do I
       want to fill out any other forms, the DC-27, CDL-5, or DC-28. I can do all those forms,
       and it uses the same signature as the beginning, as I go through each form. So I don’t
       have to sign multiple times. It just uses the same signature."


       An officer filling out the DC-27 form on the Intoxilyzer 9000 must check boxes
and initial each line on the form regarding the various legal certification requirements.
But the electronic signature used on the form (and all other forms the officer fills out) is a
copy of the same electronic-signature image the officer provided initially.


       Brungardt's driver's license was administratively suspended by the Kansas
Department of Revenue (the Department) because his blood-alcohol concentration
exceeded the legal limit. He requested an administrative hearing, challenging the
corporal's grounds to arrest him and administer the breath test. He also claimed the DC-
27 form was invalid because it lacked an "original" signature—that is, he asserted
Corporal Kerley's electronic signature on the form was ineffective. The hearing officer
disagreed and affirmed the suspension. Brungardt then filed a petition for judicial review
with the Finney County District Court, raising multiple arguments including his claim
that the DC-27 form required an "original" (nonelectronic) signature.



                                                      4
       The district court rejected Brungardt's arguments that Corporal Kerley lacked
reasonable grounds to request the breath test and probable cause to arrest him. The court
agreed with Brungardt, however, that the DC-27 form was invalid, albeit for slightly
different reasons.


       Though the court noted that Corporal Kerley's actions were faultless in all other
respects, it found the form-filling process the Intoxilyzer 9000 employs—copying an
image of the officer's previous electronic signature onto the applicable forms once the
officer completes them—violated Kansas implied-consent laws. The court found that
Corporal Kerley had physically signed the machine when he created his electronic
signature, before the test was administered and before any forms were filled out. Because
K.S.A. 2019 Supp. 8-1002(b) states "certification [of the DC-27 form] shall be complete
upon signing," the court found the corporal had "certified to nothing more than a blank
form." The court thus concluded the DC-27 form was invalid and the Department did not
have authority to suspend Brungardt's license. The Department appeals.


                                        DISCUSSION

   1. The district court had jurisdiction to determine the validity of the DC-27 form.

       The Department first argues the district court lacked subject-matter jurisdiction to
hear the dispositive question in this case—whether the Intoxilyzer 9000's signature
procedure resulted in an invalid DC-27 form—because Brungardt did not raise that
specific issue in his petition for judicial review. Whether a court has jurisdiction under
the Kansas Judicial Review Act (KJRA) is a question of law over which our review is
unlimited. Kingsley v. Kansas Dept. of Revenue, 288 Kan. 390, 395, 204 P.3d 562 (2009).


       A petitioner seeking review of an administrative agency's decision under the
KJRA must set forth his or her "reasons for believing that relief should be granted."


                                              5
K.S.A. 77-614(b)(6). Here, Brungardt argued the invalidity of the DC-27 form at his
administrative hearing and again in his petition for judicial review. While Brungardt's
petition did not argue the invalidity resulted from certifying a blank DC-27 form (as the
district court found), the Department's claim that the court "ruled on an entirely different
issue" is overstated. Brungardt's petition gave notice to the court and the Department that
he was challenging the validity of the DC-27 form. See Rebel v. Kansas Dept. of
Revenue, 288 Kan. 419, 426, 204 P.3d 551 (2009). The district court had jurisdiction
under the KJRA to consider and resolve that question.


   2. Corporal Kerley's electronic signature did not render the DC-27 form invalid.

       In signing the DC-27 form, an officer certifies the requirements of K.S.A. 2019
Supp. 8-1002(a) have been met. Because Brungardt failed the breath test, registering a
blood-alcohol concentration above the legal limit, Corporal Kerley was required to certify


    he had reasonable grounds to believe Brungardt was operating a vehicle under the
       influence of alcohol or drugs (K.S.A. 2019 Supp. 8-1002[a][2][A]);

    Brungardt had been arrested (or was in custody or had been in an accident)
       (K.S.A. 2019 Supp. 8-1002[a][2][B]);

    he had provided the oral and written notices in K.S.A. 2019 Supp.
       8-1001 (K.S.A. 2019 Supp. 8-1002[a][2][C]);

    Brungardt's breath test registered a blood-alcohol concentration of .08 or greater
       (K.S.A. 2019 Supp. 8-1002[a][2][D]); and

    the testing equipment, procedures, and operator met the Kansas Department of
       Health and Environment's certification requirements (K.S.A. 2019 Supp. 8-
       1002[a][3]).




                                              6
K.S.A. 2019 Supp. 8-1002(f) directs the Division of Motor Vehicles to return any
suspended license if these notice-and-certification requirements are not met.


       K.S.A. 2019 Supp. 8-1002(b) indicates that this certification "shall be complete
upon signing, and no additional acts of oath, affirmation, acknowledgment or proof of
execution shall be required." (Emphasis added.) Previous Kansas implied-consent statutes
required officers to report a test refusal under oath. See Dewey v. Kansas Dept. of
Revenue, 11 Kan. App. 2d 72, 73-75, 713 P.2d 490 (1986). But in 1985, the legislature
enacted the current language, which "requires only that the law enforcement officer's
certification be signed." 11 Kan. App. 2d at 74. This court has explained that these
revisions were enacted "to avoid an argument that additional foundational requirements
were necessary before the Division of Vehicles could suspend a licensee's driving
privileges." Enslow v. Kansas Dept. of Revenue, 26 Kan. App. 2d 953, 956, 996 P.2d 361
(2000). K.S.A. 2019 Supp. 8-1002 is a "remedial law" and "shall be liberally construed to
promote public health, safety and welfare." K.S.A. 2019 Supp. 8-1001(u).


       Corporal Kerley explained in his testimony that an officer performing a breath test
using the Intoxilyzer 9000 creates an electronic signature at the beginning of the process
(before administering the test) by physically signing on a screen that captures the image
electronically. The machine then affixes this recorded electronic-signature image to the
applicable forms as the officer fills them out. Corporal Kerley noted that the machine
requires the certifying officer to check boxes and initial every line on the DC-27 form;
the officer's signature is automatically affixed to the form when it is complete.


       The district court found that because K.S.A. 2019 Supp. 8-1002(b) states that
certification is "complete upon signing," Corporal Kerley's physical signature was the
certifying act, not later affixing the electronic signature to the completed form. Based on
this reading, the court found Corporal Kerley had certified the DC-27 form before filling
it out, meaning he certified a blank document. We disagree.


                                             7
       The district court interpreted "signing" in K.S.A. 2019 Supp. 8-1002(b) as the
physical act of writing one's name. But "signing" is much broader in scope. Indeed,
practical experience teaches that people often "sign" documents in electronic form
without manually writing anything. For example, attorneys sign pleadings filed
electronically by typing "/s/ [Attorney's Name]." See Supreme Court Rule 1.12(a)(1)
(2020 Kan. S. Ct. R. 12). Members of this court sign orders by affixing a digital image of
a previously scanned signature. And Kansas law is replete with statutes recognizing
electronic signatures as equivalents of physical, manual signatures. See, e.g., K.S.A. 2019
Supp. 8-2119(b) (electronic signature has the same effect as a manual signature in traffic
citation); K.S.A. 2019 Supp. 16-1602(i) (defining "electronic signatures" under the
Uniform Electronic Transactions Act); K.S.A. 58a-1102 (discussing electronic signatures
under the Kansas Uniform Trust Code); K.S.A. 2019 Supp. 84-1-108 (discussing
electronic signatures under the Uniform Commercial Code).


       In fact, Kansas law acknowledges that in the absence of a mandated signature
format, it is a person's intent in affixing his or her signature, not its form, that controls its
effectiveness. As the Kansas Supreme Court explained more than a century ago in a case
involving the writing requirement of the statute of frauds:


       "It is not necessary that the signature of a party to a memorandum, under the statute
       requiring a signing, should be at the bottom or end of the memorandum, but it may be at
       the top, in the middle, or inserted in any other part of the paper. But in all cases the name
       of the party to be charged must be affixed in such a manner as to authenticate the
       instrument. The signature may be by mark, initials, pencil, typewriting, print, or stamp, if
       the party to be charged intended by the mark, initials, pencil, print, or stamp to affix the
       same as his signature, with the purpose to complete or authenticate the contract as his
       own contract, and to indicate his intention to be bound thereby." (Emphasis added.)
       Guthrie v. Anderson, 49 Kan. 416, 419-20, 30 Pac. 459 (1892).




                                                     8
Thus, courts in this state have long recognized that "signing" a document encompasses
more than the physical act of manually writing a person's name. Instead, a signature is an
indication by any distinctive mark—including a previously created image of an electronic
signature—for the purpose of communicating and recording his or her authorization,
certification, agreement, or identity. "Signing" is merely the act of affixing that signature.


       Here, the Intoxilyzer 9000 affixed Corporal Kerley's signature to and printed the
DC-27 form after the corporal checked and initialed all required certification provisions.
Although Corporal Kerley did not physically write his name on the DC-27 form, he
effectively adopted and attested to the form—that is, he signed it—when his electronic
signature was applied. The fact that Corporal Kerley's physical act of recording the image
of his electronic signature occurred before he filled out the DC-27 form does not
invalidate his certification.


       The district court's interpretation of K.S.A. 2019 Supp. 8-1002(b) failed to account
for technological advancement and overlooked the law's historical flexibility as to
acceptable forms of signatures. Thus, the district court erred when it reversed the
suspension of Brungardt's driver's license. We reverse that decision.


       Brungardt did not cross-appeal the district court's other findings regarding
Corporal Kerley's probable cause to arrest him or reasonable grounds to request a breath
test. Those decisions remain in force. Because the record before us is unclear as to which,
if any, of Brungardt's other claims in his petition for judicial review require further
action, we remand the case to the district court.


       Reversed and remanded.




                                              9